Citation Nr: 9907034	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  92-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected hemochromatosis with liver disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Barbara Steadman, Associate Counsel 

INTRODUCTION

The veteran had service in the military from September 1964 
to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
granted service connection for hemochromatosis and assigned a 
noncompensable (0%) disability rating.

The case was previously before the Board in May 1993, 
December 1994, and March 1997, when it was remanded for 
additional evidentiary development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's service-connected hemochromatosis is 
presently manifested by a hemoglobin count of 15.  The 
veteran presented no complaints of fatigue, weakness, or 
headaches.


CONCLUSION OF LAW

The criteria for a compensable rating for hemochromatosis 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.117, Diagnostic Code 7700 (1995), amended by 
38 C.F.R. § 4.117, Diagnostic Code 7700 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 
and Part 4 (1998).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2.  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected hemic 
and lymphatic disabilities was changed during the course of 
the veteran's appeal.  Compare 38 C.F.R. § 4.117, Diagnostic 
Code 7700 (1995), with 38 C.F.R. § 4.117, Diagnostic Code 
7700 (1998).  In this case, the RO reviewed the veteran's 
claim under the new criteria in September 1997, and provided 
the veteran with the new criteria in a Supplemental Statement 
of the Case.  Moreover, the veteran and his representative 
were given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  Karnas, 1 Vet. App. at 312-13.  This 
determination depends on the facts of the particular case 
and, therefore, is made on a case-by-case basis.

The veteran's service connected hemochromatosis is currently 
rated as noncompensable (0 %).  When a disability is 
encountered that is not listed in the rating schedule it is 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical location and 
the symptomatology are closely analogous to the condition 
actually suffered from. 38 C.F.R. § 4.20.  There is no 
Diagnostic Code for hemochromatosis.  Therefore, the 
veteran's disability is rated by analogy under Diagnostic 
Code 7700 for anemia. 

Under the old criteria a 30 percent rating was warranted for 
incipient anemia with characteristic achlorhydria and changes 
in blood count.  A 60 percent rating was warranted for 
chronic anemia following acute attacks with characteristic 
definite departures from normal blood count, with impairment 
of health and severe asthenia. The next higher rating of 70 
percent was warranted for chronic anemia following acute 
attacks, severe with characteristic marked departures from 
normal blood count, with severe impairment of health and 
pronounced asthenia.  Finally a 100 percent rating 
contemplated rapidly progressive acute anemia without 
remission or few or brief remissions. 38 C.F.R. § 4.117, 
Diagnostic Code 7700 (1995).

Under the new criteria, a noncompensable (0%) rating is 
warranted for asymptomatic anemia with hemoglobin 10gm/100ml 
or less.  The criteria for a 10 percent rating contemplate 
hemoglobin 10gm/100ml or less with findings such as weakness, 
easy fatigability or headaches.  A 30 percent rating 
contemplates hemoglobin 8gm/100ml or less, with findings such 
as weakness, easy fatigability, headaches, lightheadedness, 
or shortness of breath.  The next higher rating of 70 percent 
contemplates hemoglobin 7gm/100ml or less, with findings such 
as dyspnea on mild exertion, cardiomegaly, tachycardia (100 
to 120 beats per minute) or syncope (three episodes in the 
last six months).  Finally a 100 percent rating contemplates 
hemoglobin 5gm/100ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest. 38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (1998).

The veteran filed his original claim in October 1990 and 
underwent VA examination in December 1990.  The examiner's 
diagnoses included hemochromatosis.

In a March 1991 rating action, the RO granted service 
connection for hemochromatosis and assigned a noncompensable 
rating.  The veteran filed a timely notice of disagreement 
(NOD) with regard to the level of disability rating in April 
1991 and perfected his appeal in June 1991.

During his August 1991 RO hearing, the veteran denied any 
recent weight loss.  He stated that he had been told that he 
had a cardiac enlargement and a possible change in skin 
pigmentation.  He noted that liver tests before his 
retirement from service were abnormal.  He stated that he had 
a fatty liver.  He testified that his liver problems were 
related to his diabetes mellitus.  

In his October 1991 decision, the Hearing Officer denied 
entitlement to an increased evaluation for service-connected 
hemochromatosis.  The case was subsequently forwarded to the 
Board for adjudication upon the merits.

In a May 1993 remand, the Board determined that additional 
evidentiary development was warranted.  Records of VA 
outpatient treatment from August 1992 to November 1993 which 
reveal treatment for various disabilities were added to the 
record.  After additional development relating to the 
veteran's service dates, the case was returned to the Board 
for review.  

In a December 1994 remand, the Board noted that the veteran 
had not been afforded VA examination in over four years.  The 
Board requested VA examination prior to a determination of 
the severity of the veteran's service-connected 
hemochromatosis.

Prior to the veteran's VA examination, the veteran submitted 
additional VA outpatient treatment records from November 1990 
to January 1993.

In February 1995, the veteran underwent VA examination.  He 
reported that he underwent a liver biopsy in 1992.  He stated 
that the biopsy did not reveal hemochromatosis but did reveal 
a diagnosis of steatosis.  He stated that he had lost five 
pounds in the past year.  He complained of tingling and 
numbness in both lower extremities at nighttime, as well as 
burning and tenderness on the soles of his feet.  He stated 
that he was on a moderately restricted diet, diabetic type, 
but there were no specific restrictions on his activities. 
The examiner noted that the veteran reported previous 
abnormal liver scans and liver functioning tests.  The 
examiner's diagnoses included history of hemochromatosis, not 
found.  Blood testing revealed that the veteran's hemoglobin 
was 15 with a normal range of 14-17.  Subsequent April 1995 
blood tests also revealed a hemoglobin level of 15 with the 
normal range of 14-17.

The veteran has submitted private medical records from July 
1996 in support of his claim.  Thereafter, the case was 
forwarded to the Board for adjudication upon the merits.  

In a March 1997 remand, the Board noted that the rating 
criteria had changed during the course of the veteran's 
appeal.  The Board requested that the RO provided an 
additional VA examination and consideration under both the 
old and new rating criteria.

The veteran was afforded an additional VA examination in 
August 1997.  The veteran reported that he had a history of 
diabetes mellitus and arterial hypertension and stated that 
he took many medications to control these disabilities.  The 
veteran stated that he took thiamin, pyridoxine, and vitamin 
E for his hemochromatosis.  He reported pain in his left arm 
and leg.  He denied any other symptoms.  

Upon examination, the examiner noted that the veteran was 
generally well nourished, alert, active, in no acute 
distress, well developed, and oriented.  The examiner noted 
that soft, depressible peristalsis was present on examination 
of the abdomen.  No masses, tenderness, or visceromegaly were 
present.  The examiner noted that the hemochromatosis was 
presently under control and that the veteran had acquired 
blood donations to continue to control it.  The examiner 
noted that abdominal sonogram was normal except for 
calcifications along the margins of the splenic capsule, 
which may or may not have been a manifestation of the 
hemochromatosis.  The examiner noted that this was not 
characteristic, though.  Liver and spleen scans appeared well 
within the normal limits as to size, contour, and density of 
imaging.  The veteran's hemoglobin level was 15 with a normal 
range of 14-17.  His iron level was 120, with a normal range 
of 50 to 160.  The examiner's impression was hemochromatosis.

As noted above, when a disability is encountered that is not 
listed in the rating schedule it is permissible to rate under 
a closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous to the condition actually suffered from. 38 
C.F.R. § 4.20.  There is no Diagnostic Code for 
hemochromatosis so the veteran's disability is rated by 
analogy under Diagnostic Code 7700 for anemia.  The medical 
evidence of record does not reveal that the veteran has any 
symptoms, which meet the criteria for a compensable 
disability rating under the old criteria. 38 C.F.R. § 4.117, 
Diagnostic Code 7700 (1995).  The competent medical evidence 
of record does not reveal any impairment of health resulting 
from the service-connected hemochromatosis.  The most recent 
VA examination in August 1997 revealed no evidence of 
weakness, fatigue, or headaches.  The veteran's hemoglobin 
level was 15.  As such, the Board finds that it an increased 
evaluation for service-connected hemochromatosis is not 
warranted.
The Board finds that the veteran's hemochromatosis does not 
more nearly approximate the rating criteria contemplated by 
10 percent rating. 


ORDER

An increased evaluation for service-connected hemochromatosis 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

